Title: From Thomas Jefferson to Horatio Gates, 14 December 1781
From: Jefferson, Thomas
To: Gates, Horatio


        
          Dear Sir
          Richmond Dec. 14. 1781.
        
        I have received your friendly letters of Aug. 2. and Nov. 15. and some of the gentlemen to whom you wished them to be communicated, not being here, I have taken the liberty of handing them to some others so as to answer the spirit of your wish. It seems  likely to end as I ever expected it would, in a final acknowlegement that good disposition, and arrangements will not do without a certain degree of bravery and discipline in those who are to carry them into execution. This, the men whom you commanded, or the greater part of them at least, unfortunately wanted on that particular occasion. I have not a doubt but that on a fair enquiry the returning justice of your countrymen will remind them of Saratoga and induce them to recognize your merit. My future plan of life scarcely admits a hope of my having the pleasure of seeing you at your seat: yet I assuredly shall do it should it ever lie within my power, and am assured that Mrs. Jefferson will join me in sincere thanks for your kind sentiments and invitation, in expressions of equal esteem for Mrs. Gates and yourself, and in a certain hope that should any circumstance lead you within our reach you will make us happy by your company at Monticello. We have no news to communicate. That the assembly does little, does not come under that description. I am with very sincere esteem Dr. Sir Your friend & Servt.,
        
          Th: Jefferson
        
      